Title: Enclosure: Letter of Credence from the Provisional Executive Council of France, 30 December 1792
From: Le Brun,et al.
To: Washington, George


EnclosureLetter of Credence from the Provisional Executive Council of France
In the name of the French Republic.
In virtue of the law of the 15th. of Aug. last which attributes to the Executive Provisory council all the functions of the Executive power, and of the Decree of the National Convention of the 21st. Sep. following, which continues the public authorities which were in activity at this last epoch.
We citizens forming the Executive Provisory council of the Republic to the United States of North America.
Very Dear, great friends and Allies. Having resolved to give a successor to the citizen Ternant, minister plenipotentiary of the French republic near  you, we have chosen, to replace him, in the same quality, the Citizen Genet, Adjutant General and Colonel in the service of the republic. The marks of zeal and patriotism which he has given until now persuade us that he will conduct himself in a manner to render his person agreeable to you. We pray you, very dear, great friends and allies, to add entire faith to whatsoever he shall be charged to say to you on the part of the republic, above all, when he shall assure you of our dispositions to concur to the advantage and prosperity of the US. We have no doubt he will employ all his attention to convince you of the desire of the French nation to strengthen more and more the bonds of friendship and fraternity which ought to unite two free people, made for reciprocal esteem, and to consolidate between them the most perfect harmony.Written at Paris the 30. Dec. 1792. the 1st. year of the republic

the citizens forming the Provisory Executive council of the republ. of France
signed. Le Brun. Claviere. Garat. Roland. Pache. Monge.


By the Provisory Executive council
Grouvelle

